Order entered January 14, 1937, unanimously modified to the extent of reframing item numbered 3 to read as follows: “ As to the failure of the plaintiffs to notify the American Surety Company, Fidelity & Casualty Company or the defendant of any larceny, embezzlement, misappropriation, theft, forgery, or any other dishonest act of John D. Uhlenbusch,” and as so modified affirmed, without costs. Appeal from order denying motion for reargument dismissed. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.